DETAILED ACTION
Status of Claims
This action is in response to the applicant amendment filed on 12/16/2021 for application 15/824,808 filed on 11/28/2017. 

Claim 1, 3, 21, 23, 28 and 30 are amended. 

Claim 1 – 3, 5, 7, 21 – 23, 25, 27 – 30 and 32 are pending and have been examined.

The claim rejection on Claim 1, 5 and 7 under 35 U.S.C. 112(b) for indefinite of the term “real-time” has been withdrawn in light of the applicant’s amendment and remarks. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/27/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 – 3, 5, 7, 21 – 23, 25, 27 – 30 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1, 21 and 28 are amended with limitation of “proposing one or more solutions to correct the sensor”. Upon review of the original disclosure, examiner does not find evidence of support for this limitation.  
All of the dependent claims of 1, 21 and 28 are rejected with the same reason.

Claim 3, 21 – 23, 25, 27 – 30 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "real-time" in claim 3, 21, 23, 28 and 30 is relative terms that renders the claims indefinite.  The terms "real-time" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, metes and bounds. One of ordinary skill in the art would not be reasonably apprise the scope of the invention. For examination purpose, examiner interpret any system that processing data when data arrive as “real-time” system. 
All of the dependent claims of 21 and 28 including Claim 22 – 23, 25, 27, 29 – 30 and 32 do not cure the deficiencies of the respective base claims pointed out above.

Claim Objections
Claim 28 – 30 and 32 are objected to because of the following informalities:  Claim 28 is amended with the limitation “imagecapturing” without a space in between words. All of the dependent claims of Claim 28 are objected with the same reason. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 – 3, 5, 7, 21 – 23, 25, 27 – 30 and 32  are rejected under 35 U.S.C. 103 as being unpatentable over Realpe et al. (Sensor Fault Detection and Diagnosis for autonomous vehicles, MATEC Web of Conferences, 2015) in view of Fu, Credit Card Fraud Detection Using Convolutional Neural Network, 2016 Neural Information Processing, pp 483 – 490, 2016, further in view of Sun, US20190149813, Method and Apparatus for Camera Fault Detection.

Regarding Claim 1 Realpe et al. teaches: An apparatus comprising: one or more processors to (See at least Realpe, Sec 3, Para 1, Line 2 – 3, Core i5 CPU): 
Capture, via one or more sensors associated with an image capturing device, one or more images of a scene (See at least Realpe Fig. 1 Sensor 1 - n), wherein an image of the one or more images is determined to be an unclear image (See at least Realpe, Sec. 2, Para. 2, Line. 11 where ”faulty states”; examiner interprets faulty state as resulting in a determination that an image is unclear) when it is obscured or indecipherable due to one or more of a technical defect associated with a sensor or a physical obstruction obscuring the sensors (See at least Realpe, sec. 3, para. 1, ln. 7- 9, where hard fault in a vision sensor … output of a camera on a constant value [indecipherable due to technical defect with the sensor]);
Receive one or more data input associated with the one or more images to concatenate the one or more data input into a single data input to be processed by a … learning model (See at least Realpe, Fig. 3 & tbl. 2, where sensor data are fused [concatenate] into local fusion LF and master fusion MF, and output [single data input] to FDD to be processed by trained FDD module [learning model]) and
Classifying data associated with the processed single data input to generate results including one or more of identifying the sensor being defective or obstructed (See at least Realpe, sec. 2.3, para. 3, ln. 1 – 3, where FDD module has been trained to detect faults in a specific sensor; using SVM model to classify sensor status of normal/abnormal is a classification task)
	Realpe do not explicitly disclose: 
data input to be processed by a deep learning model
notifying the sensor being identified as defective or obstructed and proposing one or more solution to correct the sensor
Auto-correcting, based on identifying and notifying of the sensor being defective or obstructed, the detective or obstructed sensor associated with the unclear image such that the sensor is auto-corrected to overcome the technical defect of the physical obstruction without interruption  and while one or more task associated with the image capturing device are progress. 
Fu explicitly disclose: 
data input  to be processed by a deep learning model (See at least Fu, fig. 4, where time sequence input are processed by CNN model for anomaly detection; the FDD module of Realpe that perform faulty sensor detection using multi-layer CNN of Fu is a deep learning model)
Realpe and Fu both teach learning model for anomaly detection in time series data and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the SVM models in FDD module of Realpe’s teaching with the CNN model of Fu’s teaching for anomaly detection to reach the claimed invention. One of the ordinary skill in the art would have motivated to make this modification to alleviate imbalance dataset and increase performance (See at least Fu, Fig. 6 & Sec. 3.3, Para. 1, Line. 7 – 9).
Realpe in view of Fu do not explicitly discloses:
notifying the sensor being identified as defective or obstructed and proposing one or more solution to correct the sensor
Auto-correcting, based on identifying and notifying of the sensor being defective or obstructed, the detective or obstructed sensor associated with the unclear image such that the sensor is auto-corrected to overcome the technical defect of the physical obstruction without interruption  and while one or more task associated with the image capturing device are progress. 
Sun explicitly discloses:
notifying the sensor being identified as defective or obstructed and proposing one or more solution to correct the sensor (Sun, para. 0058, where after a fault notification signal [notifying the sensor being identified as defective] has been provided to controller, controller may activate a camera fault recovery operation … transmittal of instruction to a user to clean the faulted camera [proposing solution to correct the sensor])
Auto-correcting, based on identifying and notifying of the sensor being defective or obstructed, the detective or obstructed sensor associated with the unclear image such that the sensor is auto-corrected to overcome the technical defect of the physical obstruction without interruption (Sun, fig. 5 & para. 0058, where after a fault notification signal has been provided to controller, controller may activate a camera fault recovery operation … activation of at least one camera cleaning device [auto-correcting without interruption to user]; auto-correction is based on the notification which is based on the determining of camera malfunction) and while one or more task associated with the image capturing device are progress (Sun, fig. 5, para. 0070 ln. 13 – 16, where blocks actually can be executed in parallel substantially; i.e., the function of auto correction can be executed while other process are in progress). 
Realpe (in view of Fu) and Sun both teach anomaly detection of automobile sensor are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Realpe (in view of Fu)’s teaching of anomaly detection with Sun’s teaching of notification and correction to reach the claimed invention. One of the ordinary skill in the art would have motivated to make this modification to recover faulty sensor (See at least Sun para. 0058).

Regarding Claim 2, Realpe in view of Fu and Sun teaches the apparatus of Claim 1, Realpe in view of Fu and Sun further teaches:  an autonomous machine includes one or more of a self-driving vehicle, a self-flying vehicle, a self-sailing vehicle, and an autonomous household device (See at least Realpe, Abs. Line. 2, autonomous vehicles).

Regarding Claim 3, Realpe in view of Fu and Sun teaches the apparatus of Claim 1, Realpe in view of Fu and Sun further teaches: wherein the one or more processors are further to receive the single data input (See at least Realpe, Fig. 3 where FDD module receive fused data [single data input] from LF and MF module) to perform one or more deep learning processes including a training process and an inference process (See at least Fu, Sec. 3.1, para. 1, ln. 3 – 6 where transaction data trained on CNN [perform of deep learning process] … divided into two sets … first 11 month as the training set [for training process] and the data of the next month as the testing set [for inference process]) 
and an inference process to obtain real-time identification of the sensor associated with the unclear image, (See at least Realpe, Sec. 2.3, Para. 3, Line. 1, where FDD module has been trained to detect faults in a specific sensor [inference process to obtain identification of sensor associated with unclear image]) wherein the image capturing device includes a camera (See at least Realpe, Sec. 2, Para. 3, Line. 4, vision cameras).

Regarding Claim 5, Realpe in view of Fu and Sun teaches the apparatus of Claim 1, Realpe in view of Fu and Sun further teaches: wherein the deep learning model comprises one or more neural networks including one or more convolutional neural networks (See at least Realpe, sec. 2.3, para. 2, ln. 1, where in FDD [deep learning model] comprise multiple CNN [neural network] of Fu, each CNN replace an SVM model of Realpe), wherein the physical obstruction is due to a person, a plant, an animal, or an object obstructing the sensor, or dirt, stains, mud, or debris covering a portion of a lens of the sensor (See at least Realpe, Sec. 1, para. 8, ln. 4 – 6, where soft faults refer to degrade in quality but not completely useless)

Regarding Claim 7, Realpe in view of Fu and Sun teaches the apparatus of Claim 1, Realpe in view of Fu and Sun further teaches: wherein the apparatus comprises one or more processors having a graphics processor co-located with an application processor on a common semiconductor package (see at least Realpe, Sec. 3, Para. 1, Line. 2 – 3, where Core i5 CPU at 3.10 GHz, Core i5 CPU are commonly packed with a graphic processor).

Regarding Claim 21 – 23, 25 and 27, Claim 21 – 23, 25 and 27 are the computer-implemented method claim corresponding to Claim 1 – 3, 5 and 7. Realpe further teaches: image capturing device associated with a computing device (See at least Realpe Fig. 3, where vision sensors are part of the fault tolerant perception system). Claim 21 – 23, 25 and 27 are rejected with the same reason as Claim 1 – 3, 5 and 7. 

	Regarding Claim 28, Claim 28 is the non-transitory computer-readable medium claim corresponding to Claim 1. Realpe further teaches: instructions which, when executed, cause a computing device to perform operations (See at least Realpe, Sec. 3, Ln. 1 – 3, the instruction was carried out in a computer environment) … image capturing device associated with a computing device (See at least Realpe Fig. 3, where vision sensors are part of the fault tolerant perception system). Claim 28 is rejected with the same reason as Claim 1. 

	Regarding Claim 29, Claim 29 is the non-transitory computer-readable medium claim corresponding to the combination of Claim 2 and 7. Claim 29 is rejected with the combination reason of Claim 2 and Claim 7
	
Regarding Claim 30 and 32, Claim 30 and 32 are the non-transitory computer-readable medium claim corresponding to Claim 3 and 5. Claim 30 and 32 are rejected with the same reason as Claim 3 – 5. 

Response to Amendment
Applicant’s remark filed on 8/9/2021 has been fully considered but they are not persuasive. 
Applicant’s arguments with respect to Claim 1, 21 and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIEN MING CHOU whose telephone number is (571)272-9354.  The examiner can normally be reached on Monday- Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAKI KAKALI can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C./Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122